Stipulations of settlement are favored by the courts and are not to be lightly cast aside (see Hallock v State of New York, 64 NY2d 224, 230 [1984]). “Only where there is cause sufficient to invalidate a contract, such as fraud, collusion, mistake or accident, will a party be relieved from the consequences of a stipulation made during litigation” (Hallock v State of New York, 64 NY2d 224, 230 [1984] [citation omitted]; see McCoy v Feinman, 99 NY2d 295, 302 [2002]; Moshe v Town of Ramapo, 54 AD3d 1030 [2008]; Shockome v Shockome, 53 AD3d 610 [2008]; Racanelli Constr. Co., Inc. v Tadco Constr. Corp., 50 AD3d 875 [2008]). The appellant failed to establish any legitimate basis to modify the subject stipulation. Fisher, J.P., Florio, Garni and Chambers, JJ., concur.